Citation Nr: 1713525	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial compensable rating for jungle rot, residual scar right arm.

3.  Entitlement to an effective date earlier than June 1, 2009 for the award of service connection for jungle rot, residual scar right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, including service in Vietnam, and his decorations include a Vietnam Service Medal with two stars and a Vietnam Campaign Medal with device.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a back condition and granted service connection for jungle rot, residual scar right arm, assigning a noncompensable (zero percent) disability rating effective June 27, 2012.  

Rating decisions in November 2013 and February 2014 granted an earlier effective date for jungle rot, residual scar right arm, to June 1, 2009.  These decisions constitute a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned in November 2016, and a transcript of that hearing is of record.

The issue of whether clear and unmistakable error exists in a November 1971 rating decision that denied service connection for jungle rot was raised by the Veteran and his representative in the November 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary, as the duty to assist has not been satisfied.  38 U.S.C.A. § 5103A.

With regard to the claim for service connection for a back condition, the Veteran asserted in the Board hearing that in June 1968, during active service, he fell off a ladder while carrying a cargo box and injured his right arm and lower back.  He stated that although service treatment records only noted injury to his arm, his back was also injured in the fall.  The Veteran also asserted that carrying an 80-pound pack and heavy radio equipment up and down mountains in Vietnam also contributed to his low back pain.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

With regard to the claim for an earlier effective date and increased rating for jungle rot, residual scar right arm, as noted above, the Board is referring a motion for clear and unmistakable error (CUE) in November 1971 rating decision denying service connection for jungle rot.  As a successful CUE claim could result in an earlier effective date and/or an increased rating for jungle rot, the Board finds that the CUE claim should be adjudicated prior to the earlier effective date and increased rating claims currently before the Board.  Thus, the claims that are currently before the Board are inextricably intertwined with the new CUE claim, and the Board will hold appellate adjudication of earlier effective date and increased rating claims in abeyance pending the RO's determination of whether CUE exists in the November 1971 rating decision.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current back condition.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed left shoulder disability.  All indicated studies, tests, and evaluations deemed necessary should be performed.  All current diagnoses shall be reported.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any current back diagnosis is related to incident, injury, or event in active service, to include the June 1968 in-service fall.

A thorough rationale should be provided for all opinions expressed.

2.  Take appropriate action on the Veteran's assertion regarding clear and unmistakable error in the November 1971 rating decision, which denied service connection for jungle rot.  If the Veteran files the appropriate claim, adjudicate such claim.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





